DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
The claim lacks a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 9, the claims recite “wherein the first operational parameter comprises…” and “wherein the first surface component of the surface rig system comprises…”, respectively, with each claim reciting a list of potential elements which comprise the first operational parameter and first surface component, respectively. Examiner views these lists as improper Markush groupings. MPEP 2173.05(h) states “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281.” 
The claims do not specify whether the claims are intended to include only the elements listed or additional potential elements, such as the transitional phrase “comprises” would seem to suggest. Additionally, based on the claim language, it is unclear whether only a single element of the elements listed is to be included as ‘the first operational parameter’/’the first surface component’, or if a plurality of these elements could be included. Thus, it is not possible to determine the metes and bounds of the claims, rendering them indefinite. 
Claims 18 and 19 suffer from a substantially similar issue to Claims 8 and 9, and are rejected accordingly.
Regarding Claims 10 and 20, the claims recite “calibrating each of the plurality of rig sensors based on a comparison of the respective tool sensor measurement with the respective tool sensor measurement of the respective operational parameter for which the rig sensor is configured to measure” and “displaying a comparison of the respective tool sensor measurement with the respective tool sensor measurement of the respective operational parameter for which the rig sensor is configured to measure”, respectively. It is unclear how a comparison of the respective tool sensor measurement with the respective tool sensor measurement can be made, as these would necessarily be the same value. Furthermore, the claims depend upon Claim 1 and 11, respectively, which both recite comparing the tool sensor measurement with the rig sensor measurement. In light of this, and the specification, for purposes of examination, examiner interprets these limitations as ‘calibrating each of the plurality of rig sensors based on a comparison of the respective tool sensor measurement with the respective rig sensor measurement of the respective operational parameter for which the rig sensor is configured to measure’ and ‘displaying a comparison of the respective tool sensor measurement with the respective rig sensor measurement of the respective operational parameter for which the rig sensor is configured to measure’, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forstner (US PGPub No. US 2018/0010450 A1).

 Regarding Claim 1, Forstner teaches a method comprising: 
attaching a sensor calibration tool to a drill string, wherein the sensor calibration tool comprises a first tool sensor configured to measure a first operational parameter (See Fig. 1, showing apparatus for sensor validation with plurality of sensors (32, 34, 36) on drill string and sensor evaluation module connected; [0010]: “The various measurement tools may be included for performing measurement regimes such as wireline measurement applications, logging-while-drilling (LWD) applications and measurement-while-drilling (MWD) applications. Sensors may be disposed at one or multiple locations along a borehole string, e.g., in the BHA 18, in the drill string 14, in a logging sonde conveyed into the borehole via a wireline, or as distributed sensors in a drill string 14, wireline or other component”; [0012], [0013]: “Various types of sensors may be included downhole for measuring parameters related to the downhole environment. In one embodiment, the drill string 14 includes one or more discrete strain sensors 32 located at various positions along the drill string, and may also include one or more discrete temperature sensors 34 located at various positions. The system may also include one or more distributed sensor systems (in place of or in addition to the non-distributed sensors). As a non-limiting example, the system includes one or more optical fiber sensors 36 that extend along the drill string, which can be used to obtain distributed temperature, pressure and/or strain data. The strain sensors can be used, e.g., to measure torque, pressure and other properties of the borehole and/or drill string.”); 
receiving, from the first tool sensor, a first tool sensor measurement of the first operational parameter ([0028]: “The sensor of interest and the different sensor(s) can be located downhole, or located at the surface. The sensor of interest can also be located at the surface while the different sensor(s) are located downhole, or vice versa”; [0037]: “In the third stage 73, the processing device receives measurement data from a different sensor or different sensors. The measurement data may represent a different parameter, the same parameter taken at a different location or time (by the same sensor as the sensor of interest or a separate sensor configured to measure the same parameter).”, may be same measurement at different location from sensor of interest; [0039]: “In the first example, the measurement data from the different sensor is a measurement of bit depth, which may be measured downhole or at the surface. In the second example, the resistivity of drilling mud is measured, which can be measured downhole or at the surface”), wherein the drill string is disposed at least partially within a wellbore and supported by a surface rig system (See Fig. 1, showing drill string in wellbore, supported by surface rig system) and the sensor calibration tool is positioned on the drill string at a surface location proximate to the surface rig system (See Fig. 1, showing apparatus for validating sensors including evaluation module 50 at a surface location proximate to the surface rig system, connected to drill string); 
receiving, from a first rig sensor positioned on a first surface component of the surface rig system, a first rig sensor measurement of the first operational parameter ([0012]: “Sensors may be disposed at the surface and/or downhole.”; [0034]: “a measurement value is received or acquired by a first sensor (also referred to as a sensor of interest) during the operation”); and 
calibrating the first rig sensor based on a comparison of the first tool sensor measurement with the first rig sensor measurement ([0042]: “In the fifth stage 75, the measurement value from the sensor of interest and the measurement data from the different sensor or sensors (optionally in combination with additional information) are received at a processing device such as a sensor evaluation module, and an evaluation of the first sensor is performed.”; [0043]: “In one embodiment, the evaluation includes selecting a rule that applies to the measurement data from the different sensor(s), and comparing the measurement value to values prescribed by the rule”; [0050]-[0052], further discussing ‘evaluation’, including re-calibration, measurement correction, etc.).  
Forstner does not explicitly teach the sensor calibration tool is positioned on the drill string at a surface location proximate to the surface rig system (Emphasis added by Examiner).
However, Forstner teaches an apparatus for sensor validation including plurality of sensors disposed on the drill string, operatively connected to an evaluation module, which is located at a surface location proximate to the surface rig system.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to view the apparatus for validating sensors of Forstner as the sensor calibration tool, such that the sensor calibration tool is positioned on the drill string at a surface location proximate to the surface rig system (Emphasis added by Examiner).  One of ordinary skill in the art would have been motivated because all parts of an apparatus that is necessary to perform the calibration would be viewed as part of a calibration tool.     

Regarding Claim 2, Forstner, as modified, teaches the method of claim 1, wherein the first tool sensor measurement and the first rig sensor measurement each comprise a respective plurality of measurements of the first operational parameter over a period of time ([0035]: “A “measurement value” may be a single value taken at a particular time or depth, or may be multiple values. For example, the processing device receives multiple values at periodic times or substantially continuously, which allows for generating a curve, trend line or other data set describing the behavior or evolution of the measured parameter over time and/or depth”).  

Regarding Claim 3, Forstner, as modified, teaches the method of claim 1, wherein the sensor calibration tool further comprises a memory module, and further comprising storing the first rig sensor measurement in the memory module ([0016]: “The processing unit 42, in one embodiment, includes a processor 44 and a data storage device (or a computer-readable medium) 46 for storing data, models and/or computer programs or software 48”; [0026]: “In one embodiment, the processing device stores or has access to a number of rules that can be pre-selected or generated by the processing device. For example, the processing device includes an evaluation module stored in a computer, such a personal computer, or stored in a shared device, e.g., in a host server. The evaluation module can receive measurement data from a sensor of interest and one or more different sensors, and determine a condition of the sensor environment based on the one or more different sensors. A set of rules may be stored in the computer, the host server or a remote device in any suitable formation, such as a look-up table or database.” [0030]: “Measurement data acquired from one or more different sensors may be used in combination with additional information for evaluation. For example, the measurement data may be input into a model describing the string, borehole and/or formation. In another example, the measurement data may be combined with stored or previous measurements, e.g., to provide an evolution of the measurements over time. This additional information can be used in conjunction with measurements from the different sensor(s) to generate and/or utilize rules that relate environmental conditions to plausible values.”; [0078]: “The system may have components such as a processor, storage media, memory…”).  

Regarding Claim 4, Forstner, as modified, teaches the method of claim 1, wherein the receiving of the first tool sensor measurement and the receiving of the first rig sensor measurement are by a data gathering and analysis module comprising a computer system comprising: 
one or more processors; and 
a non-transitory computer readable medium storing instructions executable by the one or more processors to perform operations ([0016]: “The processing unit 42, in one embodiment, includes a processor 44 and a data storage device (or a computer-readable medium) 46 for storing data, models and/or computer programs or software 48”; [0026]: “In one embodiment, the processing device stores or has access to a number of rules that can be pre-selected or generated by the processing device. For example, the processing device includes an evaluation module stored in a computer, such a personal computer, or stored in a shared device, e.g., in a host server. The evaluation module can receive measurement data from a sensor of interest and one or more different sensors, and determine a condition of the sensor environment based on the one or more different sensors. A set of rules may be stored in the computer, the host server or a remote device in any suitable formation, such as a look-up table or database.” [0030]: “Measurement data acquired from one or more different sensors may be used in combination with additional information for evaluation. For example, the measurement data may be input into a model describing the string, borehole and/or formation. In another example, the measurement data may be combined with stored or previous measurements, e.g., to provide an evolution of the measurements over time. This additional information can be used in conjunction with measurements from the different sensor(s) to generate and/or utilize rules that relate environmental conditions to plausible values.”; [0078]: “The system may have components such as a processor, storage media, memory, input, output, communications link (wired, wireless, pulsed mud, optical or other), user interfaces, software programs, signal processors (digital or analog) and other such components (such as resistors, capacitors, inductors and others) to provide for operation and analyses of the apparatus and methods disclosed herein in any of several manners well-appreciated in the art.”).  

Regarding Claim 5, Forstner, as modified, teaches the method of claim 4, wherein the sensor calibration tool further comprises a wireless transmitter, and further comprising transmitting from the sensor calibration tool via wireless telemetry the first tool sensor measurement to the data gathering and analysis module ([0016]: “Components of the drill string 14 or other borehole string may be connected to the processing unit 42 via any suitable communication regime, such as mud pulse telemetry, electro-magnetic telemetry, wired links (e.g., hard wired drill pipe or coiled tubing), wireless links, optical links or others.”; [0026]: “In one embodiment, the processing device stores or has access to a number of rules that can be pre-selected or generated by the processing device. For example, the processing device includes an evaluation module stored in a computer, such a personal computer, or stored in a shared device, e.g., in a host server. The evaluation module can receive measurement data from a sensor of interest and one or more different sensors, and determine a condition of the sensor environment based on the one or more different sensors. A set of rules may be stored in the computer, the host server or a remote device in any suitable formation, such as a look-up table or database.”).  

Regarding Claim 6, Forstner, as modified, teaches the method of claim 4, further comprising: 
calculating, by the data gathering and analysis module, a difference between the first tool sensor measurement and the first rig sensor measurement (Abstract: “determining whether the measurement value from the first sensor is plausible based on comparing the measurement value to the prescribed set of one or more measurement values”; [0022]);
comparing, by the data gathering and analysis module, the difference to a stored difference threshold ([0022]: “In one embodiment, the evaluation of a sensor measurement is rule-based, and the processing device evaluates a sensor by comparing measurement values from the sensor to reference values prescribed by one or more rules. Each rule prescribes a set of measurement values or a range of measurement values (reference values) that are plausible (or conversely are implausible) based on the data from the different sensor. The condition may be determined based on measurements performed by one or more different sensors”); and 
transmitting, by the data gathering and analysis module, an alert in response to the difference exceeding the stored difference threshold ([0050]: “In the sixth stage 76, if the measurement value is implausible, various actions can be performed to determine the nature of the problem (e.g., damaged sensor, incorrect calibration) and/or address the problem. Examples of actions include presenting information to an operator, performing a self-check procedure, self-repair procedure, a re-calibration, performing measurement correction, and excluding measured data by the sensor of interest from the information that is to be transmitted. One or more of the actions may be executed in real-time, which allows action to be taken on the measurement of the first sensor while the operation (e.g., drilling operation) is ongoing.”).  

Regarding Claim 7, The method of claim 4, further comprising: 
storing, by the data gathering and analysis module, historical measurements from the first rig sensor of the first operational parameter ([0029]: “A downhole sensor measurement is plausible if the measurement agrees with historical data of the very same sensor (or reading dimension) at the same depth. For example, when relogging a well, a measurement from a directional sensor is plausible if in substantial agreement with previous recordings. The historical data comparison for this rule could also be considered for other sensor data.”, system must store historical data in order to compare/use in rules); and 
adjusting, by the data gathering and analysis module, the historical measurements based in part on the comparison of the first tool sensor measurement with the first rig sensor measurement ([0050]: “In the sixth stage 76, if the measurement value is implausible, various actions can be performed to determine the nature of the problem (e.g., damaged sensor, incorrect calibration) and/or address the problem. Examples of actions include presenting information to an operator, performing a self-check procedure, self-repair procedure, a re-calibration, performing measurement correction, and excluding measured data by the sensor of interest from the information that is to be transmitted. One or more of the actions may be executed in real-time, which allows action to be taken on the measurement of the first sensor while the operation (e.g., drilling operation) is ongoing.”, includes measurement correction; [0052]: “Other examples of actions that can be performed include flagging an implausible measurement for later processing or for exclusion from measurement data”).  

Regarding Claim 8, as best understood in view of the 35 USC 112(b) issue identified above, Forstner, as modified, teaches the method of claim 1, wherein the first operational parameter comprises: 
a frequency of rotation of the drill string; 
a pressure of fluid pumped through a stand pipe line and down the drill string; 
a flow rate of fluid pumped through the stand pipe line and down the drill string; 
a temperature of fluid pumped through the stand pipe line and down the drill string; 
a torque load of the drill string; 
a frequency of mud pump strokes; 
a weight of the drill string; 
vibrations in the drill string; or 
acoustic signals in proximity of the drill string ([0020]: “The sensor of interest may produce measurements representing or related to any number or type of parameters. The parameters may include or be related to formation measurements, environment measurements and component measurements. A component is any device or system that is utilized at the surface or deployed downhole during an operation. Examples of formation measurements include resistivity, acoustic properties, nuclear magnetic resonance (NMR), density, porosity, permeability, formation fluid viscosity, nuclear and other measurements. Examples of environment measurements include pressure, temperature, mud properties (e.g., mud resistivity, mud viscosity, mud density, mud slowness, etc.) and other measurements. Example of component measurements include weight on bit (WOB), rotation per minute (RPM), torque, vibration including torsional oscillation, azimuth, inclination, toolface, and other measurements. In addition, the measurement data from the different sensor (whose readings are used to the second sensor) used to provide context can be any of these measurements.”).  

Regarding Claim 9, as best understood in view of the 35 USC 112(b) issue identified above, Forstner, as modified, teaches the method of claim 1, wherein the first surface component of the surface rig system comprises: 
a stand pipe line; 
a top drive; 
a mud pump; 
a mud pit; 
a rotary table; or 
a draw works for a drill line (See Fig. 1; [0010]-[0011]).  

Regarding Claim 10, as best understood in view of the 35 USC 112(b) issue identified above, Forstner, as modified, teaches the method of claim 1, wherein the first rig sensor is included in a plurality of rig sensors ([0012]: “Sensors may be disposed at or deployed with the system 10 for controlling and monitoring aspects of an operation or for formation evaluation. Sensors may be disposed at the surface and/or downhole. For example, sensors 28 are disposed at the pump 24, at a fluid line 30 and/or downhole for measuring properties of fluids (e.g., pressure, temperature and/or flow rate)”), each rig sensor positioned on a respective one of a plurality of surface components of the surface rig system ([0012]: “Sensors may be disposed at or deployed with the system 10 for controlling and monitoring aspects of an operation or for formation evaluation. Sensors may be disposed at the surface and/or downhole. For example, sensors 28 are disposed at the pump 24, at a fluid line 30 and/or downhole for measuring properties of fluids (e.g., pressure, temperature and/or flow rate)”; [0028]: “The sensor of interest and the different sensor(s) can be located downhole, or located at the surface. The sensor of interest can also be located at the surface while the different sensor(s) are located downhole, or vice versa”), each rig sensor configured to measure a respective one of a plurality of operational parameters ([0020]: “The sensor of interest may produce measurements representing or related to any number or type of parameters”; [0034]: “In the second stage 72, a measurement value is received or acquired by a first sensor (also referred to as a sensor of interest) during the operation. The measurement value represents a first parameter of a downhole environment. The first parameter may be related to the drill string or components thereof, related to borehole fluid (e.g., within the drill string and/or in an annular region), and/or related to formation properties.”; [0035]: “A “measurement value” may be a single value taken at a particular time or depth, or may be multiple values.”), and wherein the first tool sensor is included in a tool sensor bank disposed on the sensor calibration tool (See Fig. 1, showing apparatus for sensor validation with plurality of sensors (32, 34, 36) on drill string and operatively connected to an evaluation module), the tool sensor bank comprising a plurality of tool sensors (See Fig. 1, showing plurality of sensors (32, 34, 36) on drill string, evaluation module connected; [0030]: “Measurement data acquired from one or more different sensors may be used in combination with additional information for evaluation”), each tool sensor of the tool sensor bank configured to measure a respective one of the plurality of operational parameters ([0010]: “The various measurement tools may be included for performing measurement regimes such as wireline measurement applications, logging-while-drilling (LWD) applications and measurement-while-drilling (MWD) applications. Sensors may be disposed at one or multiple locations along a borehole string, e.g., in the BHA 18, in the drill string 14, in a logging sonde conveyed into the borehole via a wireline, or as distributed sensors in a drill string 14, wireline or other component”; [0012], [0013]: “Various types of sensors may be included downhole for measuring parameters related to the downhole environment. In one embodiment, the drill string 14 includes one or more discrete strain sensors 32 located at various positions along the drill string, and may also include one or more discrete temperature sensors 34 located at various positions. The system may also include one or more distributed sensor systems (in place of or in addition to the non-distributed sensors). As a non-limiting example, the system includes one or more optical fiber sensors 36 that extend along the drill string, which can be used to obtain distributed temperature, pressure and/or strain data. The strain sensors can be used, e.g., to measure torque, pressure and other properties of the borehole and/or drill string.”; [0037]: “In the third stage 73, the processing device receives measurement data from a different sensor or different sensors. The measurement data may represent a different parameter, the same parameter taken at a different location or time (by the same sensor as the sensor of interest or a separate sensor configured to measure the same parameter).”), and wherein the method further comprises: 
receiving, from each tool sensor in the tool sensor bank, a respective tool sensor measurement of the respective operational parameter for which the tool sensor is configured to measure ([0013]: “Various types of sensors may be included downhole for measuring parameters related to the downhole environment.”; [0037]: “In the third stage 73, the processing device receives measurement data from a different sensor or different sensors. The measurement data may represent a different parameter, the same parameter taken at a different location or time (by the same sensor as the sensor of interest or a separate sensor configured to measure the same parameter).”; [0039]: “In the first example, the measurement data from the different sensor is a measurement of bit depth, which may be measured downhole or at the surface. In the second example, the resistivity of drilling mud is measured, which can be measured downhole or at the surface”); 
receiving, from each of a plurality of rig sensors, a respective rig sensor measurement of the respective operational parameter for which the surface rig sensor is configured to measure ([0020]: “The sensor of interest may produce measurements representing or related to any number or type of parameters”; [0028]: “The sensor of interest and the different sensor(s) can be located downhole, or located at the surface. The sensor of interest can also be located at the surface while the different sensor(s) are located downhole, or vice versa”; [0034]: “In the second stage 72, a measurement value is received or acquired by a first sensor (also referred to as a sensor of interest) during the operation. The measurement value represents a first parameter of a downhole environment. The first parameter may be related to the drill string or components thereof, related to borehole fluid (e.g., within the drill string and/or in an annular region), and/or related to formation properties.”; [0035]: “A “measurement value” may be a single value taken at a particular time or depth, or may be multiple values.”); 
calibrating each of the plurality of rig sensors based on a comparison of the respective tool sensor measurement with the respective tool sensor measurement of the respective operational parameter for which the rig sensor is configured to measure ([0042]: “In the fifth stage 75, the measurement value from the sensor of interest and the measurement data from the different sensor or sensors (optionally in combination with additional information) are received at a processing device such as a sensor evaluation module, and an evaluation of the first sensor is performed.”; [0043]: “In one embodiment, the evaluation includes selecting a rule that applies to the measurement data from the different sensor(s), and comparing the measurement value to values prescribed by the rule”; [0050]-[0052], further discussing ‘evaluation’, including re-calibration, measurement correction, etc.).  
Forstner does not explicitly teach a plurality of sensors of interest (i.e. a plurality of rig sensors) and wherein the first tool sensor is included in a tool sensor bank disposed on the sensor calibration tool (Emphasis added by Examiner).
However, Forstner also does not specify which sensor is the sensor of interest, and one of ordinary skill in the art would recognize that this could be arbitrarily assigned in succession, in order to validate more than a single sensor, as would be necessary in any real implementation.
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forstner to include a plurality of sensors of interest, as the sensor which is defined as the sensor of interest at any given time is arbitrary, and can be changed or cycled in succession. 
Doing so would allow one to complete the goal of Forstner, namely to evaluate sensors in a downhole operation.
Additionally, Forstner teaches an apparatus for sensor validation including plurality of sensors disposed on the drill string, operatively connected to an evaluation module.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to view the apparatus for validating sensors of Forstner as the sensor calibration tool, such that the first tool sensor is included in a tool sensor bank disposed on the sensor calibration tool (Emphasis added by Examiner).  One of ordinary skill in the art would have been motivated because all parts of an apparatus that is necessary to perform the calibration would be viewed as part of a calibration tool.

Regarding Claim 11, A drilling sensor calibration system, comprising: 
a surface rig system configured to support a drill string (See Fig. 1; [0010]-[0011]); 
a first rig sensor positioned on a first surface component of the surface rig system, the first rig sensor configured to measure a first operational parameter ([0028]: “The sensor of interest and the different sensor(s) can be located downhole, or located at the surface. The sensor of interest can also be located at the surface while the different sensor(s) are located downhole, or vice versa”; [0037]: “In the third stage 73, the processing device receives measurement data from a different sensor or different sensors. The measurement data may represent a different parameter, the same parameter taken at a different location or time (by the same sensor as the sensor of interest or a separate sensor configured to measure the same parameter).”, may be same measurement at different location from sensor of interest; [0039]: “In the first example, the measurement data from the different sensor is a measurement of bit depth, which may be measured downhole or at the surface. In the second example, the resistivity of drilling mud is measured, which can be measured downhole or at the surface”, may be measured at the surface); 
a sensor calibration tool configured to be attached to the drill string at a surface location proximate to the surface rig system, the sensor calibration tool comprising a first tool sensor configured to measure the first operational parameter (See Fig. 1, showing a sensor evaluation apparatus with plurality of sensors (32, 34, 36) on drill string operatively connected to an evaluation module; [0010]: “The various measurement tools may be included for performing measurement regimes such as wireline measurement applications, logging-while-drilling (LWD) applications and measurement-while-drilling (MWD) applications. Sensors may be disposed at one or multiple locations along a borehole string, e.g., in the BHA 18, in the drill string 14, in a logging sonde conveyed into the borehole via a wireline, or as distributed sensors in a drill string 14, wireline or other component”; [0012], [0013]: “Various types of sensors may be included downhole for measuring parameters related to the downhole environment. In one embodiment, the drill string 14 includes one or more discrete strain sensors 32 located at various positions along the drill string, and may also include one or more discrete temperature sensors 34 located at various positions. The system may also include one or more distributed sensor systems (in place of or in addition to the non-distributed sensors). As a non-limiting example, the system includes one or more optical fiber sensors 36 that extend along the drill string, which can be used to obtain distributed temperature, pressure and/or strain data. The strain sensors can be used, e.g., to measure torque, pressure and other properties of the borehole and/or drill string.”); and
a data gathering and analysis module, the data gathering and analysis module comprising a computer system comprising: 
one or more processors; and
a non-transitory computer readable medium storing instructions executable by the one or more processors to perform operations comprising ([0016]: “The processing unit 42, in one embodiment, includes a processor 44 and a data storage device (or a computer-readable medium) 46 for storing data, models and/or computer programs or software 48”; [0078]: “The system may have components such as a processor, storage media, memory, input, output, communications link (wired, wireless, pulsed mud, optical or other), user interfaces, software programs, signal processors (digital or analog) and other such components (such as resistors, capacitors, inductors and others) to provide for operation and analyses of the apparatus and methods disclosed herein in any of several manners well-appreciated in the art.”): 
receiving, from the first tool sensor, the first tool sensor measurement of the first operational parameter ([0037]: “In the third stage 73, the processing device receives measurement data from a different sensor or different sensors. The measurement data may represent a different parameter, the same parameter taken at a different location or time (by the same sensor as the sensor of interest or a separate sensor configured to measure the same parameter).”, may be same measurement at different location from sensor of interest); 
receiving, from the first rig sensor, the first rig sensor measurement of the first operational parameter ([0034]: “a measurement value is received or acquired by a first sensor (also referred to as a sensor of interest) during the operation”); and 
displaying a comparison of the first tool sensor measurement with the first rig sensor measurement ([0042]: “In the fifth stage 75, the measurement value from the sensor of interest and the measurement data from the different sensor or sensors (optionally in combination with additional information) are received at a processing device such as a sensor evaluation module, and an evaluation of the first sensor is performed.”; [0050]: “In the sixth stage 76, if the measurement value is implausible, various actions can be performed to determine the nature of the problem (e.g., damaged sensor, incorrect calibration) and/or address the problem. Examples of actions include presenting information to an operator, performing a self-check procedure, self-repair procedure, a re-calibration, performing measurement correction, and excluding measured data by the sensor of interest from the information that is to be transmitted. One or more of the actions may be executed in real-time, which allows action to be taken on the measurement of the first sensor while the operation (e.g., drilling operation) is ongoing.”, includes presenting information to an operator).  
	Forstner does not explicitly teach a sensor calibration tool configured to be attached to the drill string at a surface location proximate to the surface rig system (Emphasis added by Examiner).
However, Forstner teaches an apparatus for sensor validation including plurality of sensors disposed on the drill string, operatively connected to an evaluation module, which is located at a surface location proximate to the surface rig system.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to view the apparatus for validating sensors of Forstner as the sensor calibration tool, such that the sensor calibration tool is positioned on the drill string at a surface location proximate to the surface rig system (Emphasis added by Examiner).  One of ordinary skill in the art would have been motivated because all parts of an apparatus that is necessary to perform the calibration would be viewed as part of a calibration tool.     

Regarding Claim 12, The system of claim 11, wherein the operations further comprise calibrating the first rig sensor based on a comparison of the first tool sensor measurement with the first rig sensor measurement ([0042]: “In the fifth stage 75, the measurement value from the sensor of interest and the measurement data from the different sensor or sensors (optionally in combination with additional information) are received at a processing device such as a sensor evaluation module, and an evaluation of the first sensor is performed.”; [0043]: “In one embodiment, the evaluation includes selecting a rule that applies to the measurement data from the different sensor(s), and comparing the measurement value to values prescribed by the rule”; [0050]-[0052], further discussing ‘evaluation’, including re-calibration, measurement correction, etc.) 

Regarding Claim 13, The system of claim 11, wherein the first tool sensor measurement comprises a plurality of measurements over a period of time ([0035]: “A “measurement value” may be a single value taken at a particular time or depth, or may be multiple values. For example, the processing device receives multiple values at periodic times or substantially continuously, which allows for generating a curve, trend line or other data set describing the behavior or evolution of the measured parameter over time and/or depth”).  

Regarding Claim 14, The system of claim 11, wherein the sensor calibration tool further comprises a memory module, and further comprising storing the first rig sensor measurement in the memory module ([0016]: “The processing unit 42, in one embodiment, includes a processor 44 and a data storage device (or a computer-readable medium) 46 for storing data, models and/or computer programs or software 48”; [0030]: “Measurement data acquired from one or more different sensors may be used in combination with additional information for evaluation. For example, the measurement data may be input into a model describing the string, borehole and/or formation. In another example, the measurement data may be combined with stored or previous measurements, e.g., to provide an evolution of the measurements over time. This additional information can be used in conjunction with measurements from the different sensor(s) to generate and/or utilize rules that relate environmental conditions to plausible values.”, measurements must be stored in some manner to complete these actions; [0034]: “a measurement value is received or acquired by a first sensor (also referred to as a sensor of interest) during the operation”; [0078]: “The system may have components such as a processor, storage media, memory…”).  

Regarding Claim 15, The system of claim 11, wherein the sensor calibration tool further comprises a wireless transmitter, and further comprising transmitting from the sensor calibration tool via wireless telemetry the first tool sensor measurement to the data gathering and analysis module ([0016]: “Components of the drill string 14 or other borehole string may be connected to the processing unit 42 via any suitable communication regime, such as mud pulse telemetry, electro-magnetic telemetry, wired links (e.g., hard wired drill pipe or coiled tubing), wireless links, optical links or others.”, wireless transmitter to send to processing unit; [0026]: “In one embodiment, the processing device stores or has access to a number of rules that can be pre-selected or generated by the processing device. For example, the processing device includes an evaluation module stored in a computer, such a personal computer, or stored in a shared device, e.g., in a host server. The evaluation module can receive measurement data from a sensor of interest and one or more different sensors, and determine a condition of the sensor environment based on the one or more different sensors. A set of rules may be stored in the computer, the host server or a remote device in any suitable formation, such as a look-up table or database.”, measurements are received by evaluation module).   

Regarding Claim 16, The system of claim 11, wherein the operations further comprise: 
calculating, by the data gathering and analysis module, a difference between the first tool sensor measurement and the first rig sensor measurement (Abstract: “determining whether the measurement value from the first sensor is plausible based on comparing the measurement value to the prescribed set of one or more measurement values”; [0022]); 
comparing, by the data gathering and analysis module, the difference to a stored difference threshold ([0022]: “In one embodiment, the evaluation of a sensor measurement is rule-based, and the processing device evaluates a sensor by comparing measurement values from the sensor to reference values prescribed by one or more rules. Each rule prescribes a set of measurement values or a range of measurement values (reference values) that are plausible (or conversely are implausible) based on the data from the different sensor. The condition may be determined based on measurements performed by one or more different sensors”); and 
transmitting, by the data gathering and analysis module, an alert in response to the difference exceeding the stored difference threshold ([0050]: “In the sixth stage 76, if the measurement value is implausible, various actions can be performed to determine the nature of the problem (e.g., damaged sensor, incorrect calibration) and/or address the problem. Examples of actions include presenting information to an operator, performing a self-check procedure, self-repair procedure, a re-calibration, performing measurement correction, and excluding measured data by the sensor of interest from the information that is to be transmitted. One or more of the actions may be executed in real-time, which allows action to be taken on the measurement of the first sensor while the operation (e.g., drilling operation) is ongoing.”).  

Regarding Claim 17, The system of claim 11, wherein the operations further comprise: 
storing, by the data gathering and analysis module, historical measurements from the first rig sensor of the first operational parameter ([0029]: “A downhole sensor measurement is plausible if the measurement agrees with historical data of the very same sensor (or reading dimension) at the same depth. For example, when relogging a well, a measurement from a directional sensor is plausible if in substantial agreement with previous recordings. The historical data comparison for this rule could also be considered for other sensor data.”, system stores historical data from sensors); and 
adjusting, by the data gathering and analysis module, the historical measurements based in part on the comparison of the first tool sensor measurement with the first rig sensor measurement ([0050]: “In the sixth stage 76, if the measurement value is implausible, various actions can be performed to determine the nature of the problem (e.g., damaged sensor, incorrect calibration) and/or address the problem. Examples of actions include presenting information to an operator, performing a self-check procedure, self-repair procedure, a re-calibration, performing measurement correction, and excluding measured data by the sensor of interest from the information that is to be transmitted. One or more of the actions may be executed in real-time, which allows action to be taken on the measurement of the first sensor while the operation (e.g., drilling operation) is ongoing.”, includes measurement correction; [0052]: “Other examples of actions that can be performed include flagging an implausible measurement for later processing or for exclusion from measurement data”, includes processing/excluding data).  

Regarding Claim 18, The system of claim 11, wherein the first operational parameter comprises: 
a frequency of rotation of the drill string; 
a pressure of fluid pumped through a stand pipe line and down the drill string; 
a flow rate of fluid pumped through the stand pipe line and down the drill string; 26Attorney Docket No.: 38136-1367001 Client Ref.: SA71609 
a temperature of fluid pumped through the stand pipe line and down the drill string; 
a torque load of the drill string; 
a frequency of mud pump strokes; 
a weight of the drill string; 
vibrations in the drill string; or 
acoustic signals in proximity of the drill string ([0020]: “The sensor of interest may produce measurements representing or related to any number or type of parameters. The parameters may include or be related to formation measurements, environment measurements and component measurements. A component is any device or system that is utilized at the surface or deployed downhole during an operation. Examples of formation measurements include resistivity, acoustic properties, nuclear magnetic resonance (NMR), density, porosity, permeability, formation fluid viscosity, nuclear and other measurements. Examples of environment measurements include pressure, temperature, mud properties (e.g., mud resistivity, mud viscosity, mud density, mud slowness, etc.) and other measurements. Example of component measurements include weight on bit (WOB), rotation per minute (RPM), torque, vibration including torsional oscillation, azimuth, inclination, toolface, and other measurements. In addition, the measurement data from the different sensor (whose readings are used to the second sensor) used to provide context can be any of these measurements.”).  

Regarding Claim 19, The system of claim 11, wherein the first surface component of the surface rig system comprises: 
a stand pipe line; 
a top drive; 
a mud pump; 
a mud pit; 
a rotary table; or 
a draw works for a drill line (See Fig. 1; [0010]-[0011]).  

Regarding Claim 20, as best understood in view of the 35 USC 112(b) issue identified above, Forstner, as modified, teaches the system of claim 11, wherein the first rig sensor is included in a plurality of rig sensors ([0012]: “Sensors may be disposed at or deployed with the system 10 for controlling and monitoring aspects of an operation or for formation evaluation. Sensors may be disposed at the surface and/or downhole. For example, sensors 28 are disposed at the pump 24, at a fluid line 30 and/or downhole for measuring properties of fluids (e.g., pressure, temperature and/or flow rate)”), each rig sensor positioned on a respective one of a plurality of surface components of the surface rig system ([0012]: “Sensors may be disposed at or deployed with the system 10 for controlling and monitoring aspects of an operation or for formation evaluation. Sensors may be disposed at the surface and/or downhole. For example, sensors 28 are disposed at the pump 24, at a fluid line 30 and/or downhole for measuring properties of fluids (e.g., pressure, temperature and/or flow rate)”; [0028]: “The sensor of interest and the different sensor(s) can be located downhole, or located at the surface. The sensor of interest can also be located at the surface while the different sensor(s) are located downhole, or vice versa”), each rig sensor configured to measure a respective one of a plurality of operational parameters ([0020]: “The sensor of interest may produce measurements representing or related to any number or type of parameters”; [0034]: “In the second stage 72, a measurement value is received or acquired by a first sensor (also referred to as a sensor of interest) during the operation. The measurement value represents a first parameter of a downhole environment. The first parameter may be related to the drill string or components thereof, related to borehole fluid (e.g., within the drill string and/or in an annular region), and/or related to formation properties.”; [0035]: “A “measurement value” may be a single value taken at a particular time or depth, or may be multiple values.”), and wherein the first tool sensor is included in a tool sensor bank disposed on the sensor calibration tool (See Fig. 1, showing a sensor evaluation apparatus with a plurality of sensors (32, 34, 36) on drill string, operatively connected to an evaluation module), the tool sensor bank comprising a plurality of tool sensors (See Fig. 1, showing plurality of sensors (32, 34, 36) on drill string, evaluation module connected; [0030]: “Measurement data acquired from one or more different sensors may be used in combination with additional information for evaluation”), each tool sensor of the tool sensor bank configured to measure a respective one of the plurality of operational parameters ([0010]: “The various measurement tools may be included for performing measurement regimes such as wireline measurement applications, logging-while-drilling (LWD) applications and measurement-while-drilling (MWD) applications. Sensors may be disposed at one or multiple locations along a borehole string, e.g., in the BHA 18, in the drill string 14, in a logging sonde conveyed into the borehole via a wireline, or as distributed sensors in a drill string 14, wireline or other component”; [0012], [0013]: “Various types of sensors may be included downhole for measuring parameters related to the downhole environment. In one embodiment, the drill string 14 includes one or more discrete strain sensors 32 located at various positions along the drill string, and may also include one or more discrete temperature sensors 34 located at various positions. The system may also include one or more distributed sensor systems (in place of or in addition to the non-distributed sensors). As a non-limiting example, the system includes one or more optical fiber sensors 36 that extend along the drill string, which can be used to obtain distributed temperature, pressure and/or strain data. The strain sensors can be used, e.g., to measure torque, pressure and other properties of the borehole and/or drill string.”; [0037]: “In the third stage 73, the processing device receives measurement data from a different sensor or different sensors. The measurement data may represent a different parameter, the same parameter taken at a different location or time (by the same sensor as the sensor of interest or a separate sensor configured to measure the same parameter).”), and wherein the operations further comprise: 27Attorney Docket No.: 38136-1367001 Client Ref.: SA71609 
receiving, from each tool sensor in the tool sensor bank, a respective sensor measurement of the respective operational parameter for which the tool sensor is configured to measure ([0013]: “Various types of sensors may be included downhole for measuring parameters related to the downhole environment.”; [0037]: “In the third stage 73, the processing device receives measurement data from a different sensor or different sensors. The measurement data may represent a different parameter, the same parameter taken at a different location or time (by the same sensor as the sensor of interest or a separate sensor configured to measure the same parameter).”; [0039]: “In the first example, the measurement data from the different sensor is a measurement of bit depth, which may be measured downhole or at the surface. In the second example, the resistivity of drilling mud is measured, which can be measured downhole or at the surface”); 

receiving, from each tool sensor in the tool sensor bank, a respective sensor measurement of the respective operational parameter for which the tool sensor is configured to measure; 
receiving, from each of a plurality of rig sensors, a respective sensor measurement of the respective operational parameter for which the rig sensor is configured to measure ([0020]: “The sensor of interest may produce measurements representing or related to any number or type of parameters”; [0028]: “The sensor of interest and the different sensor(s) can be located downhole, or located at the surface. The sensor of interest can also be located at the surface while the different sensor(s) are located downhole, or vice versa”; [0034]: “In the second stage 72, a measurement value is received or acquired by a first sensor (also referred to as a sensor of interest) during the operation. The measurement value represents a first parameter of a downhole environment. The first parameter may be related to the drill string or components thereof, related to borehole fluid (e.g., within the drill string and/or in an annular region), and/or related to formation properties.”; [0035]: “A “measurement value” may be a single value taken at a particular time or depth, or may be multiple values.”); and 
displaying a comparison of the respective tool sensor measurement with the respective tool sensor measurement of the respective operational parameter for which the rig sensor is configured to measure ([0042]: “In the fifth stage 75, the measurement value from the sensor of interest and the measurement data from the different sensor or sensors (optionally in combination with additional information) are received at a processing device such as a sensor evaluation module, and an evaluation of the first sensor is performed.”; [0050]: “In the sixth stage 76, if the measurement value is implausible, various actions can be performed to determine the nature of the problem (e.g., damaged sensor, incorrect calibration) and/or address the problem. Examples of actions include presenting information to an operator, performing a self-check procedure, self-repair procedure, a re-calibration, performing measurement correction, and excluding measured data by the sensor of interest from the information that is to be transmitted. One or more of the actions may be executed in real-time, which allows action to be taken on the measurement of the first sensor while the operation (e.g., drilling operation) is ongoing.”, includes presenting information to an operator).
Forstner does not explicitly teach a plurality of sensors of interest (i.e. a plurality of rig sensors) and wherein the first tool sensor is included in a tool sensor bank disposed on the sensor calibration tool (Emphasis added by Examiner).
However, Forstner also does not specify which sensor is the sensor of interest, and one of ordinary skill in the art would recognize that this could be arbitrarily assigned in succession, in order to validate more than a single sensor, as would be necessary in any real implementation.
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forstner to include a plurality of sensors of interest, as the sensor which is defined as the sensor of interest at any given time is arbitrary, and can be changed or cycled in succession. 
Doing so would allow one to complete the goal of Forstner, namely to evaluate sensors in a downhole operation.
Additionally, Forstner teaches an apparatus for sensor validation including plurality of sensors disposed on the drill string, operatively connected to an evaluation module, which is located at a surface location proximate to the surface rig system.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to view the apparatus for validating sensors of Forstner as the sensor calibration tool, such that wherein the first tool sensor is included in a tool sensor bank disposed on the sensor calibration tool (Emphasis added by Examiner).  One of ordinary skill in the art would have been motivated because all parts of an apparatus that is necessary to perform the calibration would be viewed as part of a calibration tool.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma (US PGPub No. US 2019/0079210 A1), pertaining to calibrating downhole tools by producing and using of a calibration database;
Soukup (US PGPub No. US 2020/0182038 A1), pertaining to obtaining surface sensor data from a plurality of sensors, comparing this data to historical data, determining a set of drilling parameters, applying the set of drilling parameters to a physics model to determine a set of downhole parameters, and adjusting operation of drilling tools based on the parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863